UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-2452



GARRETT H. BREWSTER, JR.; ALICE BREWSTER,

                                            Plaintiffs - Appellants,

          versus


USX CORPORATION; UNITED STATES STEEL PENSION
PLAN,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Bluefield. David A. Faber, District
Judge. (CA-98-154)


Submitted:   June 20, 2000                    Decided:   July 6, 2000


Before WIDENER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. W. Feuchtenberger, FEUCHTENBERGER & BARRINGER LEGAL CORPORATION,
Princeton, West Virginia, for Appellants. Michael W. Carey, CAREY,
SCOTT, DOUGLAS, P.L.L.C., Charleston, West Virginia; Pamela C.
Deem, ALLEN GUTHRIE & MCHUGH, Charleston, West Virginia; Mary Beth
Taylor, USX CORPORATION, Pittsburgh, Pennsylvania, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Garrett H. Brewster, Jr., and Alice Brewster appeal the dis-

trict court’s grant of summary judgment to USX Corporation and

United States Steel Pension Plan and dismissal of the complaint

arising under § 502(a)(1)(B) of the Employee Retirement Income

Security Act of 1974, 29 U.S.C. § 1132(a)(1)(B) (1994).     We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Brewster v. USX Corp. No. CA-98-154 (S.D.W.

Va. Oct. 15, 1999).*    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
       Although the district court’s judgment order was marked as
“filed” on October 14, 1999, the district court’s records show that
it was entered on the docket sheet on October 15, 1999. Pursuant
to Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it
is the date that the judgment order was entered on the docket sheet
that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                  2